     Case 3:19-cv-00764-X Document 240 Filed 01/09/20               Page 1 of 5 PageID 8132



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

VEROBLUE FARMS USA, INC.,                          §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §
                                                   §     CIVIL ACTION NO. 3:19-cv-00764-L
LESLIE A. WULF, BRUCE A. HALL,                     §
JAMES REA, JOHN E. REA, and KEITH                  §
DRIVER                                             §
                                                   §
        Defendants.                                §

   DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO STRIKE CERTAIN
 ARGUMENTS AND EVIDENCE FROM FOUNDER DEFENDANTS AND DEFENDANT
  KEITH DRIVER’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT

         Defendant Keith Driver (“Driver”) hereby responds to Plaintiff’s Motion to Strike

 Certain Arguments and Evidence from Founder Defendants and Defendant Keith Driver’s

 Motion to Dismiss the Second Amended Complaint (“Motion to Strike”) (filed December 3,

 2019) [Dkt. No. 215].

                                         BACKGROUND

         1.      As admitted in the Motion to Strike, Plaintiff VeroBlue Farms USA, Inc.

 (“Plaintiff”) has now filed three complaints against both Driver and “Founder Defendants.”

         2.      In response, Driver has properly filed a Rule 12(b)(6) Motion to Dismiss each

 individual complaint. [Dkt. Nos. 20, 67, 180]

         3.      With each 12(b)(6) Motion to Dismiss, Driver has included            his executed

 Declaration in support of the respective motion (“Driver Declaration”). [Dkt. No 20, App. 0031;

 Dkt. No. 69, App. 0031; Dkt. No. 182, App. 0031].

         4.      Plaintiff failed to object to the Driver Declaration when previously filed twice in

 support of Driver’s motions to dismiss. In other words, the Driver Declaration has been filed


 DEFENDANT’S RESPO NSE TO PLAINTIFF’S MO TIO N TO STRIKE                                      PAG E 1
  Case 3:19-cv-00764-X Document 240 Filed 01/09/20                     Page 2 of 5 PageID 8133


since October 17, 2018, and Plaintiff did not object until over a year later on December 3, 2019.

          5.        In Driver’s most recent 12(b)(6) Motion to Dismiss [Dkt. No. 180], Driver

incorporated arguments from the Founder Defendant’s Motion to Dismiss because, as stated by

Plaintiff, Plaintiff is bringing almost all of its claims against all “Founders,” which includes

Driver, based on the same set of alleged facts. [Dkt. No. 218, pp. 6-7].

          6.        After Driver and the Founder Defendants filed their most recent motions to

dismiss [Dkt. Nos. 180 & 184], Plaintiff’s counsel requested Driver agree that it could respond to

Founder Defendant’s and Driver’s motions to dismiss together in one collective response,

evidencing that Plaintiff itself considers the arguments to be mutual from both parties.

          7.        Plaintiff’s argument is that by incorporating the Founder Defendants’ arguments

by reference, Driver has exceeded his page limits. Driver’s 12(b)(6) Motion to Dismiss is only

15 pages, 10 pages under the limit. See N.D. Tex. L.R. 7.2. In the alternative to striking the

incorporation of the Founder Defendants’ arguments, Driver requests that the court grant leave to

exceed the page limits to incorporate those arguments. Since the Court has already reviewed the

Founder Defendants’ arguments and those arguments are equally applicable to Driver, the Court

and Plaintiff will not be prejudiced. In fact, both will be spared the obligation of reading the

same arguments twice.

                                  ARGUMENT AND AUTHORITIES

          Plaintiff asks the Court to effect a substantive remedy as “punishment” for incorporating

another party’s arguments by reference which is, at best, not a violation of any rule and, at worst,

a mere technical violation of the rules of briefing. The Federal Rules do not condone the relief

sought.        “It is . . . entirely contrary to the spirit of the Federal Rules of Civil Procedure for

decisions on the merits to be avoided on the basis of [] mere technicalities.” Foman v. Davis,

371 U.S. 178, 181 (1962) (looking to substance of notice of appeal, not its form). The Rules


DEFENDANT’S RESPO NSE TO PLAINTIFF’S MO TIO N TO STRIKE                                         PAG E 2
  Case 3:19-cv-00764-X Document 240 Filed 01/09/20                 Page 3 of 5 PageID 8134


“should be construed and administered to secure the just, speedy, and inexpensive determination

of every action and proceeding.” FED. R. CIV. P. 1. “Rules of practice and procedure are devised

to promote the ends of justice, not to defeat them.” Hormel v. Helvering, 312 U.S. 552, 557

(1941) (discussing rules requiring preservation of error).     The circumstances present do not

justify the remedy sought.

        The technical issues with Driver’s 12(b)(6) Motion to Dismiss can be easily remedied

without any effect on Plaintiffs’ substantive rights. See FED. R. CIV. P. 61 (“At every stage of the

proceeding, the court must disregard all errors and defects that do not affect any party’s

substantial rights.”). Moreover, the proper remedy for these technical issues is either leave of

court or a minor amendment of Driver’s 12(b)(6) Motion to Dismiss.

        First, Plaintiff waived its objection the Driver Declaration as it has been previously filed

twice with no objection. [Dkt. No. 20, App. 0031; Dkt. No. 69, App. 0031]. It took Plaintiff over

fourteen months to voice any objection to the Driver Declaration supporting his multiple

motions to dismiss, thus Plaintiff’s rights have not and cannot be affected due to their own lack

of diligence.

        Second, Plaintiff’s request to strike Driver’s inclusion of the arguments made in the

Founder Defendant’s Motion to Dismiss [Dkt. No. 184] is entirely based on technicalities, not

substance. 4 WRIGHT , CHARLES A., et al., FED. P RAC. & P ROC.3d § 1029 at 152 (2002) (“The

federal rules are designed to discourage battles over mere form and to sweep away needless

procedural controversies that either delay a trial on the merits or deny a party his day in court

because of technical deficiencies.”). Plaintiff has thoroughly briefed why it believes the facts

and claims against Driver are intertwined with Plaintiff’s claims against the Founder Defendants.

[Dkt. No. 218, pp. 1-24]. Plaintiff showed its belief that the arguments presented in both Driver

and the Founders’ motions to dismiss are applicable to the other moving party by requesting to


DEFENDANT’S RESPO NSE TO PLAINTIFF’S MO TIO N TO STRIKE                                      PAG E 3
  Case 3:19-cv-00764-X Document 240 Filed 01/09/20                  Page 4 of 5 PageID 8135


file one single response that would address both Driver and Founders Defendants’ motions to

dismiss. Only when Driver and the Founder Defendants did not agree is when Plaintiff sought to

strike the incorporation. Accordingly, Driver’s inclusion of Founder Defendants’ arguments does

not affect the substantive rights of Plaintiff. Moreover, Driver is not opposed to Plaintiff

incorporating its response to the Founder Defendants’ motion to dismiss in its response to

Driver’s. Driver seeks the Court to consider all arguments from both Driver, the Founder

Defendants, and Plaintiff in their entirety when deciding whether Plaintiff has even stated a

claim against Driver.

        Finally, Plaintiff advocates the extreme, substantive remedy of striking the inclusion

when an alternate remedy is better fit for the circumstances. At worst, Driver inadvertently

exceeded the twenty-five page limit for a motion to dismiss by incorporating Founder

Defendants’ arguments. To avoid the further expense of judicial resources on this issue, Driver

seeks leave to exceed the page limit or file an amended motion within the page limitations that

specifically identifies which of Founder Defendants’ arguments it is incorporating. It should be

pointed out that by incorporating these arguments by reference, Driver has reduced the burden on

the Court and Plaintiff in re-reading identical arguments and Plaintiff drafting nearly identical

responses to Driver, but if Plaintiff insists that the arguments should be struck in total and the

size of briefing expanded, then Driver will comply with that request.

        WHEREFORE, Defendant Keith Driver prays that the Court deny Plaintiffs’ Motion to

Strike or, in the alternative, grant him leave to exceed the page limit for a motion to dismiss or to

amend the Motion to Dismiss to specifically identify which of Founder Defendants’ arguments it

is incorporating.




DEFENDANT’S RESPO NSE TO PLAINTIFF’S MO TIO N TO STRIKE                                       PAG E 4
 Case 3:19-cv-00764-X Document 240 Filed 01/09/20               Page 5 of 5 PageID 8136


                                           Respectfully submitted,

                                           By:     /s/ Heath Cheek
                                                   R. Heath Cheek
                                                   State Bar No. 24053141
                                                   hcheek@bellnunnally.com
                                                   Katie R. Beaird
                                                   Texas Bar No. 24092099
                                                   kbeaird@bellnunnally.com
                                                   Bell Nunnally & Martin LLP
                                                   2323 Ross Avenue, Suite 1900
                                                   Dallas, TX 75201
                                                   Telephone: (214) 740-1400
                                                   Telecopy: (214) 740-1499

                                           ATTORNEYS FOR DEFENDANT
                                           KEITH DRIVER


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
was served upon counsel of record for all parties via ECF Service.

       DATED this 9th day of January, 2020.

                                                   /s/ Heath Cheek
                                                   R. Heath Cheek




DEFENDANT’S RESPO NSE TO PLAINTIFF’S MO TIO N TO STRIKE                                  PAG E 5
